DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art as in Buck et al. (US 2010/0246851 A1) & Moerkebjerg et al. (US 2012/0128163 A1) & Li et al. (US 2012/0197638 A1) & Furukawa et al. (US 2017/0116983 A1) all relate to the issue of “receiving a primary signal;  receiving one or more reference signals derived from one or more microphones; adaptively filtering each of the one or more reference signals to provide one or more filtered signals ; providing a noise estimate signal as a combination of one or more of the one or more filtered signals ; subtracting the noise estimate signal from the primary signal to provide an output signal ; and adapting the adaptive filtering of each of the one or more reference signals to minimize an energy content of the output signal, such that a signal component produced by a new acoustic source is adapted by the adaptive filters, over time, to be included in the noise estimate signal”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim(s) 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1-12 of U.S. Patent No. (US 10, 354, 635). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application is merely a broader aspect of the patented claim language and regarding audio signal to be enhanced and “adapting the adaptive filtering of each of the one or more reference signals to minimize an energy content of the output signal, such that a signal component produced by a new acoustic source is adapted by the adaptive filters, over time, to be included in the noise estimate signal” is merely an obvious wording variation of the patented claim language of “adapting the adaptive filtering of each of the plurality of reference signals to minimize an energy content of the output signal, such that a desired siqnal produced by a new acoustic source is adapted by the adaptive filters, over time, to be included in the noise estimate signal”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-17 is/are rejected under 35 U.S.C. 102 (a) as being anticipated by Kim et al. (US 2018/0033428 A1).

1. A method of enhancing an audio signal, the method comprising: receiving a primary signal (fig.8 (142); par [147]); receiving one or more reference signals derived from one or more microphones (fig.8 (152); par [60]/at least one microphones used to derived the reference signal); adaptively filtering each of the one or more reference signals to provide one or more filtered signals (fig.8 (152); par [65]); providing a noise estimate signal as a combination of one or more of the one or more filtered signals (fig.8 (162/164); par [67]); subtracting the noise estimate signal from the primary signal to provide an output signal (fig.8 (120); par [67-68]); and adapting the adaptive filtering of each of the one or more reference signals to minimize an energy content of the output signal, such that a signal component produced by a new acoustic source is adapted by the adaptive filters, over time, to be included in the noise estimate signal (fig.8 (152/186); par [83, 87, 89]). 

2. The method of claim 1 further comprising monitoring the output signal for a desired signal, and stopping adapting the filtering of each of the plurality of reference signals upon detecting the desired signal (par [31, 85, 87]).  


  
4. The method of claim 1 further comprising providing the primary signal from a primary microphone (fig.8 (142/102); par [30, 142, 147]).

5. The method of claim 1 further comprising combining a plurality of signals from a plurality of microphones to provide the primary signal (fig.8 (142/172); par [76, 83]).  

Claim 8, the prior art disclose of an audio system, comprising: a primary input to receive a primary signal (fig.8 (142); par [147]); one or more reference inputs, each of the reference inputs to receive a reference signal (fig.8 (152); par [60]/at least one microphones used to derived the reference signal); one or more adaptive filters, each of the adaptive filters configured to adaptively filter one of the one or more reference signals to provide a filtered signal (fig.8 (152); par [65]); and one or more combiners configured to receive one or more of the filtered signals and subtract the one or more of the filtered signals from the primary signal to provide an output signal (fig.8 (120); par [67-68]); each of the one or more adaptive filters configured to adapt to a signal component produced by a new acoustic source, over time, such that the signal component is represented in the one or more filtered signals, causing the output signal to be adapted toward a substantially null response in the presence of the new acoustic source (fig.8 (152/186); par [83, 87, 89]).  



10. The audio system of claim 9 wherein the detector is a wake-up word detector(par [31, 85, 87]).    

11. The audio system of claim 8 further comprising a plurality of microphones, at least one of the plurality of microphones configured to provide at least one of the reference signals to at least one of the one or more reference inputs (fig.8 (102/152); par [93-94]).  

12. The audio system of claim 11 further comprising a beamformer configured to receive signals from one or more of the plurality of microphones and to provide the primary signal to the primary input(fig.8 (142/172); par [76, 83]).    

13. A method of enhancing an audio signal, the method comprising: receiving a plurality of audio signals derived from a plurality of microphones (fig.8 (102); par [30]); adaptively filtering at least one of the plurality of audio signals to provide a noise estimate signal (fig.8 (152); par [60]); combining the noise estimate signal with at least one of the plurality of audio signals to provide a resulting signal, wherein the adaptive filtering adapts the noise estimate signal to minimize an energy content of the resulting signal (fig.8 (152/162); par [65, 67]); monitoring the resulting signal for a predetermined signal content & responsive to detecting the 

14. The method of claim 13 further comprising providing the resulting signal to an audio device (fig.8 (122); par [104]).
  
15. The method of claim 13 wherein the predetermined signal content is a wake-up word (par [31, 85, 87]).  
  
16. The method of claim 13 further comprising identifying one of the plurality of audio signals as a primary signal, wherein combining includes subtracting the noise estimate signal from the primary signal (fig.8 (120); par [67-68]).
  
17. The method of claim 16 wherein the primary signal is provided by an array forming technique (fig.8 (102/152); par [93-94]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0033428 A1) and Moerkebjerg et al. (US 2012/0128163 A1).

Claim 6, the method of claim 1, but the art never specify as further comprising separating each of the primary signal and each of the one or more reference signals into sub-bands.  

	But the concept of separating each of the primary signal and each of the one or more reference signals into sub-bands is mentioned therein (fig.5; par [39]). Thus, one of the ordinary skills in the art could have modified the prior art by implementing such noted concept as separating each of the primary signal and each of the one or more reference signals into sub-bands so as to reduce complexity in processing. 

Claim(s) 7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0033428 A1) and Yang et al. (US 9,595,997 B1).

Claim 7, the method of claim 1, but the art never specify as further comprising operating a background adaptive filter upon each of the one or more reference signals, and wherein 

But the general aspect of operating a background adaptive filter upon each of the one or more reference signals, and wherein adapting the filtering of each of the one or more reference signals includes copying a set of filter weights from the background adaptive filter is mentioned (fig.8 (812/824); col.17 line 5-45). Thus, one of the ordinary skills in the art could have modified the art by adding such issue as operating a background adaptive filter upon each of the one or more reference signals, and wherein adapting the filtering of each of the one or more reference signals includes copying a set of filter weights from the background adaptive filter so as to enable the filter to be updated and reduce the noise receive.

Claim 19, the method of claim 13, but the art never specify as wherein adaptively filtering includes operating a background filter and copying a set of filter coefficients from the background filter at intervals.

But the general aspect of adaptively filtering includes operating a background filter and copying a set of filter coefficients from the background filter at intervals is mentioned (fig.8 (812/824); col.17 line 5-45). Thus, one of the ordinary skills in the art could have modified the art by adding such issue as adaptively filtering includes operating a background filter and copying a set of filter coefficients from the background filter at intervals so as to enable the filter to be updated and reduce the noise receive.

Claim 20, the method of claim 19 wherein stopping the adaptive filtering comprises not copying the set of filter coefficients from the background filter at the next interval (Yang-fig.8 (812/824); col.17 line 5-45).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0033428 A1).

Claim 18, the method of claim 13 but the art never specify as wherein stopping the adaptive filter comprises reverting filter coefficients to prior values.  

	But the examiner takes official notice the concept of having a filter comprises reverting filter coefficients to prior values is well known in the art. Thus, one of the ordinary skills in the art could have modified the art by adding such filter comprises reverting filter coefficients to prior values so as to operate based on past condition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654